department of the treasury internal_revenue_service te_ge eo examination commerce st - dal dallas tx date tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address org address dear person to contact identification_number contact telephone number in reply refer to this is a final adverse determination_letter as to org’s exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org not been operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 org also is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization you have ceased all operations and no longer meet our operational requirements based upon these reasons we are revoking your sec_501 tax exempt status to january 19xx you have signed form_6018 consent to proposed action agreeing to the change contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 19xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office leo o’brien federal building clinton ave and n pearl st albany ny taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations ae eee aris government entities division org address department of the treasury internal_revenue_service te_ge eo examinations commerce street mc 4900dal dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter catalog number 34809f form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit org ein 20xx12 year period ended 19xx12 19xxk12 20k x12 20xx12 20xx12 legend org - organization name co-1 co-2 co-3 xx - date companies state - state city - city issue should the tax-exempt status of the org as an organization described in sec_501 of the code be revoked effective january 19xx the first day of the period under examination because its primary activity is the conduct of an impermissible trade_or_business facts the org foundation was incorporated on november 19xx in the state of state on february 19xx an amended and restated articles of incorporation were filed with the secretary of the state of state and accepted according to its amended and restated articles of incorporation its purposes were to distribute the whole or any part of the income therefrom and the principal thereof exclusively for charitable religious scientific literary or educational_purposes either directly or by contributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code and regulations issued pursuant thereto as they now exist or as they may hereafter be amended subsequently org filed an application_for recognition of exemption under sec_501 of the internal_revenue_code on form_1023 application in the application org stated that it will perform the following programs the foundation was formed to be a charitable foundation under c of the internal_revenue_code the foundation will solicit contributions from the general_public primarily in the form of used boats which will be acquired via bargain purchases the foundation will purchase the boats from the donors at a bargain price and resell them at a marked up price the profits earned by the foundation on these resales after paying for expenses will be donated to various other sec_501 organizations the activity was started prior to receipt of tax-exempt status under sec_501 so the city chapter of the co-1 co-2 has been accepting the donated boats and the foundation works in conjunction with co-2 to resell the boats upon receipt of tax-exemption the foundation will begin independent operations form 886-a crev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit org ein 20x12 year period ended 19xx12 19xx12 20x x12 2030x12 20xkx12 approximately eighty percent of time and resources of the foundation will be used to accept donated boats and resell the boats the foundation’s headquarters in city state will control all financial legal and administrative functions of the foundation the city office space will be donated by co-2 three of its officers are also officers of the foundation and donate their time to the foundation a city state sales office will be subleased from the co-2 and marina space also located in city is leased on a month to month basis from an independent party employees of the foundation will conduct the state operations and in addition a lease agreement was signed on xx for the rental of office space in city state for the conduct of similar_business the foundation will also conduct marine activities for the programs or the co-1 co-1 and the co-3 both sec_501 organizations which provide activities and programs for orphaned children and young adults with developmental disabilities the marine activities will include out patient therapy programs vocational programs educational programs recreational programs and big brothers big sisters programs designed to address the special needs of the consumers of co-2 and the co-3 the activities will consume approximately twenty percent of the foundations time and resources the services will begin in june of 19xx and will be conducted at a site yet to be determined by the foundation the foundation will conduct these marine activities at no charge to co-2 or the co-3 so the time and resources of the foundation used in these activities will be charitable donations to these organizations on july 19xx the service recognized org as tax-exempt under sec_501 of the code with an advance_ruling period ended on december 20xx the foundation's primary office was located in city state with leased space in city state for office space and mooring of boats organization also indicated that they have an independent_contractor on the west coast state who conducts same function as the state office during the examination period the foundation’s charitable expenditures were on the average about of its total distributions form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit org ein 20xx12 year period ended 19xx12 19xx12 20x x12 20xx12 20xx12 19xx12 20xx12 19xx12 total total revenue per form_990 line total expenses per form_990 line charitable expenditures charitable expenditures as a of gross revenue charitable expenditures as a of disbursements total revenue is net of cost_of_goods_sold line 10b total gross revenue from the sale of boats 19xx boat sales 20xx 19xx the foundation did not record the boats at fair_market_value on the date_of_acquisition the boats were recorded at cost and then adjusting entries are made at the end of the year when the value is determined based on the sales_price the foundation's year-end adjusting entries reflect the adjustments to contributions and year-end boat inventory total percent 19xx12 20xx12 program expenses charitable_contributions boat excursions for children 19xx12 during the examination period the foundation’s charitable expenditures consisted of the following the actual amounts expended for program expenses and boat excursions for children were not separated and are included in the program items total the foundation sold the donated boats including boats traded -in to third parties including individuals yacht brokers and corporations several sales to individuals were made through third-party yacht brokers the actual brokerage fees associated with these boat sales were not determined the foundation indicated that the brokers kept closing documents from the boat sales the foundation recorded these boat sales net of the brokerage commissions in some cases when the foundation sold boats the buyer paid part of the purchase_price by trading-in another boat subsequently the foundation would sell these trade-ins in the manner described above department of the treasury - internal_revenue_service form 886-a rev page -3- department of the treasury - internal_revenue_service schedule no or exhibit form_8 a explanation of items org name of taxpayer year period ended 19xx12 19xx12 20k x12 20xx12 20xx12 20xx12 ein a review of the form noncash charitable_contributions on file at the foundation indicated that blank forms were signed by the foundation and given to the donors the foundation did hire an appraiser to survey the boats prior to acquisition not all boats had the actual survey in the files upon request some surveys were provided the foundation filed form_8282 donee information_return for the boats that were sold within two years after they were donated form_8282 requires that charitable organizations disposing of certain donated property within two years after the donation to file this form reporting certain information relating to the disposition of the donated property during the examination period the foundation sold some boats in transactions known as charter sales in a charter sale the foundation sold the boat to a buyer who paid the foundation cash only or cash plus another boat as a trade-in although the foundation transferred possession of the boat to the buyer the foundation retained title to the boat for a period of up to two years the charter period during the charter period the buyer paid all insurance repairs and maintenance for the boat after the charter period the foundation transferred title to the buyer for the fiscal_year ending 19xx the foundation reported revenue from the charter sales on form t as income from an unrelated_trade_or_business during the examination period the foundation maintained an average staff of people including an average of full-time salesmen plus others who worked part-time the foundation treated these salesmen as independent contractors during 19xx and converted most of the salesmen to employees in 19xx salesmen obtained contributions of boats and arranged for their sale commissions were paid for both donations and boat sales due to numerous modifications to the commission pay sale the audit did not determine any specific basis for commissions the original application_for exemption indicated that salesmen would be paid a base salary of dollar_figure with commissions of of sales_price of any boat solicited which gets sold and of sales_price for any boat that they sell a memo dated february 19xx indicated that commissions would be paid to persons who got the donation and the sales person who made the sale will each receive of the net profit therefore the company would have paid profit on any boat in the form of commissions exceptions were made for two individuals the first person listed would receive on all boats form 886-a crev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit org ein 20xx12 year period ended 19xx12 19xx12 20k x12 20xx12 20xx12 brought in and the second person who apparently was office personnel would receive a commission on boats she helped to obtain a review of the salesmen draw vs commissions analysis for 19xx indicated that commissions ranged from plus np net profit a review of the salesmen draw vs commissions analysis for 20xx indicated that commissions ranged from don comm manager commission sales commission and sales_price commissions paid to the staff differed from commissions paid to brokers brokers involved in the solicitation of the boat as a donation also received commissions there were several boat transactions where brokers received a commission for both soliciting the donation of the boat and the sale of the boat boat amount_paid to donor broker commission sales_price broker commission on acquisition on sale o o h a y w during the examination period the number of boats donated to the foundation and the number of boats the foundation sold were during the examination period the average number of days between the time when boats were donated to the foundation or received as trade-ins and the time when these boats were sold was boats as contributions only boats donated in bargain_purchase transactions total boats donated bargain_purchase boats sold 19xx 19xx 20xx total department of the treasury - internal_revenue_service form 886-a rev 19xx page -5- 20xx 19xx form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit org ein 20xx12 year period ended 19xx12 19xx12 20xk x12 20xx12 20xx12 at the present time the foundation is no longer engaged in active operations and has stated their intent to dissolve the corporation law sec_501 of the code provides an exemption from income taxes for organizations which are described in sec_501 c of the code sec_501 c of the code describes the type of organization that are entitled to exemption as a charitable_organization only if the organization is organized and operated exclusively for religious or charitable purposes with no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual income_tax regulations sec_1_501_a_-1 provides that the words private_shareholder_or_individual means persons having a personal and private interest in the activities of the organizations income_tax regulations sec_1_501_c_3_-1 provides in part that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals income_tax regulations sec_1_501_c_3_-1 d ii states that an organization is not organized or operated exclusively for one or more charitable purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests if any organization fails to meet either the organizational_test or the operational_test it is not exempt_income tax regulations sec_1_501_c_3_-1 gi provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose form 886-a rev department of the treasury - internal_revenue_service page -6- schedule no or exhibit form_8 a department of the treasury - internal_revenue_service explanation of items org name of taxpayer year period ended 19xx12 19xx12 20k x12 20xx12 20xx12 20xx12 ein income_tax regulation sec_1_513-1 d provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one for this relationship to exist the production of distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved government position based on the facts described above and the application of the pertinent law our position is that the organization is operated in a commercial manner the organization has not provided documentation to substantiate that its activities were related to its exempt_purpose thus the organization operated to serve the private interest of this individual rather than a public interest the organization is not currently in active operation and does not meet the operational_test taxpayer position the taxpayer has ceased operations and has agreed to the revocation of exemption under sec_501 of the internal_revenue_code the organization has signed and returned form_6018 consent to proposed action conclusion based on the facts of this case the organization has failed to establish that it is operated exclusively for an exempt_purpose therefore it is not entitled to exemption under sec_501 a as an organization described in sec_501 c as of january 19xx form 886-a rev department of the treasury - internal_revenue_service page -7-
